 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL LEE THORNBERRY,                               No. 2:17-CV-0953-TLN-DMC-P
12                        Plaintiff,
13           v.                                           ORDER
14   J. BAL, et al.,
15                        Defendants.
16

17                     Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are plaintiff’s: (1) motion to deem motion for

19   summary judgment submitted (ECF No. 70); and (2) motion for an extension of time (ECF No.

20   71).

21                     On June 5, 2019, the court issued an order addressing a number of pending

22   motions. See ECF No. 69. In that order, the court re-opened discovery for a 120-day period.

23   The court also observed plaintiff’s motion for summary judgment was pending and that,

24   following the close of discovery, plaintiff would be provided an opportunity to file an amended

25   motion for summary judgment. Plaintiff now moves the court for an order deeming his pending

26   motion for summary judgment submitted, apparently foregoing the opportunity to file an

27   amended motion. Good cause appearing therefor, plaintiff’s motion is granted and his motion for

28   summary judgment is deemed submitted on plaintiff’s original briefing. Upon the close of
                                                          1
 1   discovery, the court will set a new dispositive motion filing deadline which will also be the

 2   deadline for defendants to file an opposition to plaintiff’s motion for summary judgment.

 3                  Plaintiff also seeks an extension of time to file objections to findings and

 4   recommendations regarding his motion for preliminary injunctive relief. Because that motion is

 5   still pending and the court has not issued findings and recommendations thereon, plaintiff’s

 6   motion is denied as unnecessary.

 7                  Accordingly, IT IS HEREBY ORDERED that:

 8                  1.      Plaintiff’s motion for an order deeming his motion for summary judgment

 9   submitted on his current briefs (ECF No. 70) is granted; and

10                  2.      Plaintiff’s motion for an extension of time (ECF No. 71) is denied as

11   unnecessary.

12

13

14   Dated: July 29, 2019
                                                          ____________________________________
15                                                        DENNIS M. COTA
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
